DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 12/23/20 Preliminary amendment, in response to the 12/14/20 interview of record, is entered.  Applicant has cancelled claims 5-7, 12-14 and 19-20 and added new claims 21-28.  Claims 1-4, 8-11, 15-18 and 21-28 are pending and are allowed over the prior art of record. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of the recited features, elements and functionality of independent claim 1 (where independent claims 8 and 15 include substantially the features, elements and functionality of claim 1): 
 “receiving, by a first device and from a second device, a query concerning possession of a transaction card by a user of the first device, 
wherein the query includes an instruction for the user to confirm possession of the transaction card via a near field communication (NFC) device of the first device; 
	automatically activating, by the first device, the NFC device based on receiving the query; 

obtaining, by the first device and based on the interaction, integrated circuit (IC) chip data from an IC chip of the transaction card; 
confirming, by the first device, an identity of the user via one or more of: 
	a camera of the first device,
a biometric sensor of the first device, or
a microphone of the first device; and
providing, by the first device and to the second device and after interacting with the transaction card and after confirming the identity of the user, a response concerning possession of the transaction card by the user, the response including the IC chip data.

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Brown et al. (US Patent Publication 2019/0303929 A1) discloses use of various methods to confirm possession of a user mobile device and to verify and/or release user identity information, during an internet financial transaction; and 
Lindemann et al. (US Patent Publication 2019/0222424 A1) discloses use of various methods to confirm possession of a user mobile device and to verify user identity information, for a financial transaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000.